
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 689
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Ms. DeLauro (for
			 herself, Ms. Kaptur,
			 Mr. Higgins,
			 Mr. Cardoza,
			 Mrs. Capps,
			 Ms. McCollum,
			 Mr. Rangel,
			 Mr. Ryan of Ohio,
			 Ms. Linda T. Sánchez of California,
			 Ms. Roybal-Allard, and
			 Ms. Eshoo) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Catholic sisters for their
		  contributions to the United States.
	
	
		Whereas approximately 220,000 Catholic sisters have served
			 in the United States since its founding;
		Whereas there are approximately 57,000 Catholic sisters in
			 the United States today;
		Whereas Catholic sisters are women who dedicate their
			 lives to God by serving God’s people, especially the poor, the sick, and the
			 marginalized;
		Whereas fortified by a deep faith in God and an unwavering
			 commitment to the common good, American Catholic sisters were instrumental in
			 building the Catholic Church in the United States through their ministry to the
			 vulnerable and the poor;
		Whereas individuals trained by Catholic sisters serve as
			 health care providers in communities across our country;
		Whereas Catholic hospitals treat approximately 1 in 6
			 patients in the United States;
		Whereas Catholic sisters helped establish the nation’s
			 largest private school system, educating millions of young Americans;
		Whereas more than 150 United States colleges and
			 universities were founded by Catholic sisters;
		Whereas since 1980, 9 American sisters have been martyred
			 while working for social justice and human rights overseas;
		Whereas Catholic sisters who have answered Vatican II’s
			 call to seek justice in the world continue this vital mission
			 today: teaching our children in schools, healing the sick in hospitals, feeding
			 the hungry, sheltering the homeless, administering major institutions,
			 encouraging corporate responsibility, and advocating for public policies that
			 honor human dignity; and
		Whereas the Leadership Council of Women Religious,
			 NETWORK, and all the individual congregations of women religious, make our
			 nation stronger and deserve our deepest appreciation: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes and
			 commends our nation’s Catholic sisters, whose inspiring legacy of service
			 continues to enrich our nation;
			(2)honors the
			 contributions of Catholic sisters to this country; and
			(3)stands in
			 solidarity with Catholic sisters’ mission to work toward a more just society
			 for all of God’s people.
			
